                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS




MON ETHOS PRO CONSULTING, LLC,
                                                            DOCKET NO: 1:19-CV-11234-ADB
                Plaintiff,

v.

RAYMONT EDMONDS,

                Defendant.




                DEFENDANT’S LOCAL RULE 16.1(d)(3) CERTIFICATION

       The undersigned hereby certifies that lead counsel John Rushford, Cafardi, Ferguson,

Wyrick, Weis + Stotler, LLC, and Defendant, Raymont Edmonds, have conferred (a) with a view

to establishing a budget for the costs of conducting the full course, and various alternative

courses, of the litigation; and (b) to consider the resolution of the litigation through the use of

alternative dispute resolution programs such as those outlined in Local Rule 16.4.
                              Respectfully submitted,

                              Raymont Edmonds,

                              By his attorneys:

                              /s/ Maureen T. DeSimone
                              ____________________________________
                              Mark M. Whitney, Esq. (BBO # 637054)
                              Maureen T. DeSimone, Esq. (BBO # 703358)
                              WHITNEY LAW GROUP, LLC
                              160 Washington Street
                              Marblehead, MA 01945
                              P: (781) 631-4400
                              E: mwhitney@whitneylawgroup.com
                              E: mdesimone@whitneylawgroup.com
                              Local Counsel for Defendant

                              John H. Rushford, Esq.
                              CAFARDI, FERGUSON, WYRICK, WEIS + STOTLER, LLC
                              2605 Nicholson Road, Suite 2201
                              Sewickley, PA 15143
                              (412) 515-8900
                              jrushford@cfwws.com
                              Lead Counsel for Defendant

Dated: November 17, 2019




                                CERTIFICATE OF SERVICE
        I hereby certify that this document(s) filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on November 17, 2019.



                                           /s/ Maureen T. DeSimone
                                      Maureen T. DeSimone, Esq.




                                                  2
